Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed 28 September 2020 the following has occurred: Claims 1, 4, 5, 12, 15, 17, 20, 28 and 31 have been amended.
Claims 1-20 and 28-34 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2020 has been entered.
 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 12, 17 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, non-transitory machine readable medium (CRM), system for processing of medical images. The limitations of 
Claim 1, representative of claims 12 and 17
[… obtaining …], a first set of medical images associated with a clinical study from a medical data source; invoking a plurality of image processing engines to process the medical images according to a predetermined order specifically configured for reviewing the clinical study, wherein each image processing engine is a discrete automated image processing engine that can be launched and executed […] independent of all other image processing engines in the plurality of image processing engines, and wherein the image processing engines detect abnormal findings of the medical images and, upon detecting abnormal findings, generate a first result describing the abnormal findings, including: using at least two image processing engines of the plurality of image processing engines to look for the abnormal findings, each of the at least two image processing engines having a separate weighting, the weighting being used to give weight to findings of each of the at least two image processing engines when determining the first result, the first result including discovered abnormal findings; [… providing …] discovered abnormal findings [… for review …], wherein the discovered abnormal findings have been categorized by the image processing engines as abnormal; and [… obtaining …] a second result from the [… review …], and when there are differences between the first result and the second result, performing […] training based on the differences between the first result and the second result, the […] training including adjusting the weighting of the at least two image processing engines.
Claim 28
[…], the medical data including a first set of medical images associated with a clinical study from a medical data source; [… obtain …] the first set of medical images […], a plurality of image processing engines that process the medical images according to a predetermined order specifically configured for reviewing, wherein each image processing engine is a discrete automated image processing engine that can be launched and executed […] independent of all other image processing engines in the plurality of image processing engines, and wherein the image processing engines detect abnormal findings of the medical images and generate a first result describing the abnormal findings, wherein at least two image processing engines of the plurality of image processing engines are used to look for the abnormal findings, each of the at least two image processing engines having a separate weighting, the weighting being used to give weight to findings of each of the at least two image processing engines when determining the first result, the first result including discovered abnormal findings; [… provide …] the discovered abnormal findings [… for review …]; and […] processing logic that [… obtains …] a second result from the [… review …], and when there are differences between the first result and the second result, performs […] training based on the differences between the first result and a second result from the [… review …] that describes the abnormal findings, the […] training including adjusting the weighting of the at least two image processing engines.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a medical image processing server having a processor and a memory, a first review system (claims 1, 12 and 17), a medical data storage device, a medical image processing server, including: a processor, a memory, a hardware networking interface, a review interface and a first review system (Claim 28), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a medical image processing server having a processor and a memory, a first review system (claims 1, 12 and 17), a medical data storage device, a medical image processing server, including: a processor, a memory, a hardware networking interface, a review interface and a first review system (Claim 28), these claims encompass organizing the review of the results of image analysis for users performing peer review validation of the results (see applicant’s specification 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a medical image processing server having a processor and a memory, a first review system (claims 1, 12 and 17), a medical data storage device, a medical image processing server, including: a processor, a memory, a hardware networking interface, a review interface and a first review system (Claim 28), which implements the identified abstract idea. The medical image processing server having a processor and a memory, a first review system (claims 1, 12 and 17), a medical data storage device, a medical image processing server, including: a processor, a memory, a hardware networking interface, a review interface and a first review system (Claim 28) are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see applicant’s specification Figures 2, 17, and paragraphs [0036], [0053], [0071], [0091], [00189]), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “receiving… transmitting… in response to receiving… ” and machine learning. The “receiving… transmitting… in response to receiving…” steps are recited at a high-level of generality (i.e., as a general means of 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medical image processing server having a processor and a memory, a first review system (claims 1, 12 and 17), a medical data storage device, a medical image processing server, including: a processor, a memory, a hardware networking interface, a review interface and a first review system (Claim 28), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving… transmitting… in response to receiving…” and machine learning were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “receiving… transmitting… in response to receiving…” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The machine learning has been re-evaluated under the 
Claims 2-11, 13-16, 18-20 and 29-34 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 4-5, 7-11, 13, 15-16, 18, 20, 28-29, 31 and 33-34, do not recite any additional elements, the claims simply further define the organization of the data for the performance of the abstract idea, therefore they do not provide a practical application or significantly more.
Claims 3, 6, 14, 19, 30 and 32 recites additional elements of “transmitting an alert to a predetermined device”.
The claim recites the additional elements of “transmitting… ”. Each of these steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “transmitting…” was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 8-10, 12, 17 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), in view of U.S. Patent App. No. 2014/0257854 (hereafter “Becker”), in view of U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”).

Regarding (Currently Amended) claim 1, Steigauf teaches a computer-implemented method to improve automated diagnostic capability function of an automated medical diagnostic system (Steigauf: Figures 1-2, Abstract, “Systems and methods for processing electronic imaging data obtained from medical imaging procedures… data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques… Based on the characteristics recognized by the automated image recognition on the image data, an electronic workflow for performing a diagnostic evaluation of the medical imaging study may be modified, updated, or prioritized”, paragraph [0016], “These steps may be implemented by electronic (e.g., computer-implemented) operations in specialized software that control the operation of an overall system”), the method comprising:
--receiving, by a medical image processing server having a processor and a memory, a first set of medical images associated with a clinical study from a medical data source (Steigauf: Figure 1, elements 102, 108, paragraphs [0022]-[0024], “The imaging data source may also include data transmitted through use of a local facility imaging server (not shown), such as a DICOM server or other Picture Archiving and Communication System (PACS)… Image data captured by the imaging device 120 may be stored and processed by the imaging order processing system 102…e.g., one or more computers with a processor and a memory… the medical imaging procedure data provided to the imaging order processing system 102 results in the image data or related medical data being processed by the machine learning analysis system 108”, paragraph [0026], “The machine learning analysis system 108, for example, may also include a data processing server 152 (e.g., one or more computers with a processor and a memory)… medical imaging procedure data (or images or individual data representations from such data) may be processed”. Also see Figures 2, 9-10, and paragraphs [0015], [0020], [0028], [0074], [0077]. The Examiner notes that image order processing system (Figure 1, element 102) receives images from a PACS, and also provides the images to machine learning analysis system (Figure 1, element 108) both of which read on receiving by an image processing server);
--invoking a plurality of image processing engines to process the medical images according to a predetermined order specifically configured for reviewing the clinical study (Steigauf: Figure 2, Figure 5, elements 520, 540, paragraphs [0015]-[0017], “the machine learning analysis may receive and process images from medical imaging procedure data, to identify trained structures, conditions, and conditions within images of a particular study… the machine learning analysis may be provided on behalf of any number of machine learning algorithms and trained models”, paragraphs [0033]-[0034], “series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions”,  paragraphs [0050]-[0051], “processing of the imaging data associated with a medical imaging study (operation 520). This processing may involve image extraction, conversion, or transformation operations, in order to obtain input image data for evaluation with the trained image data recognition algorithm… the trained image data recognition algorithm operates to identify anatomical features and applicable learning models that are suitable for the particular image (operation 540). For example, different image recognition models may be more suited to different anatomical features or imaged areas, and the application of the most applicable learning models can be used to detect the most likely or common medical conditions for those anatomical features or imaged areas”. Also see Figure 7, and paragraphs [0028], [0033]-[0036], [0057], [0061], [0074]. The Examiner notes a deep-learning model is in itself a series of classifiers (algorithms) run in a predetermined order to produce a result (see paragraph [0017], “neural networks”), but further notes multiple algorithms are run in an predetermined order to pre-process the image data, detect features, classify features to produce a result), 
--wherein each image processing engine is a discrete automated image processing engine that can be launched and executed by a processor independent of all other image processing engines in the plurality of image processing engines (Steigauf: paragraphs [0033]-[0036], “the machine learning system 230 may implement automated image recognition through a trained image recognition model 240 with use of a processing algorithm 234 and other condition detection logic 232. Additionally, the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208… an image recognition model relevant to analysis of a medical condition within a human heart may be only applied to certain types of images captured from a patient's abdomen as indicated by the image metadata 208, whereas such an image recognition models would not be applied to series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions”), and 
--wherein the image processing engines detect abnormal findings of the medical images and, upon detecting abnormal findings, generate a first result describing the abnormal findings (Steigauf: Figure 5, element 550, 560, paragraphs [0015]-[0017], “The machine learning analysis may result in the automated detection, indication, or confirmation of certain medical conditions within the images, such as the detection of urgent or life-critical medical conditions, clinically serious abnormalities, and other key findings”, paragraph [0052], “the trained image data recognition model is utilized to generate a score (e.g., confidence score), ranking, or other metric of detected medical conditions within the imaging data (operation 550). Based on this score, ranking, or other metric of detected medical conditions, a set of positive or negative findings for certain medical conditions may be determined (operation 560)”. Also see Figure 7, and paragraphs [0027], [0033], [0048]-[0049], [0061]-[0062], [0074]), including:
--using at least two image processing engines of the plurality of image processing engines to look for the abnormal findings, […], the first result including discovered abnormal findings (Steigauf: Figure 5, element 550, 560, paragraphs [0015]-[0017], “The machine learning analysis may result in the automated detection, indication, or confirmation of certain medical conditions within the images, such as the detection of urgent or life-critical medical conditions, clinically serious abnormalities, and other key findings”, paragraphs [0033]-[0035], “the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208… series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions… identification of 
--transmitting discovered abnormal findings to a first review system, wherein the discovered abnormal findings have been categorized by the image processing engines as abnormal (Steigauf: Figure 1, element 106, Figure 5, element 570, paragraphs [0039]-[0040], “provide imaging data to an evaluation system 260 operated by a respective evaluator. The evaluation system 260 may include… reporting functions 266 to collect and compile a diagnostic report for medical findings from the image data… The results data provided from the machine learning system 230 may be used to modify the order, orientation, hanging, or positioning of particular images, series, or comparison studies (for example, to most quickly indicate or display images including significant medical findings)”, paragraph [0053], “the workflow concludes by the performance of the study evaluation (operation 570) by a human evaluator using a computerized evaluation system (e.g., image viewing workstation)… provided to an evaluator computing system for further review and confirmation”, paragraph [0069], “key images which indicate the medical condition may be designated by the machine learning model for use in an evaluation image viewer interface or in an electronic version of a report. Other variations may occur that identify images of importance and modify a presentation state based on results of the machine learning model”. Also see paragraphs [0019], [0024]-[0025], [0037], [0057], [0068]. The Examiner interprets the transmission of only key images to evaluation system (Figure 1, element 106) for evaluation by an evaluation for 
-- […], performing machine learning training based on the differences between the first result and the second result, […] (Steigauf: paragraph [0036], “expert verification of results”, paragraph [0048], “validate or evaluate imaging procedure data”, paragraph [0068], “tracking of verification of findings from the performance of the study evaluation (operation 860)… an evaluator may verify that the medical condition was correctly (or incorrectly) detected by the machine learning model, or provide feedback and condition state modification for report generation purposes and further model training”, paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0037], [0057]).
The Examiner notes Steigauf has been interpreted to teach:
--wherein each image processing engine is a discrete automated image processing engine that can be launched and executed by a processor independent of all other image processing engines in the plurality of image processing engines,
In the event that Steigauf does not explicitly teach this feature, Agaian teaches this feature at Figures 6-7, paragraph [0146]-[0150], [0192]-[0194]. The motivation to combine Again within Steigauf is “adjust[ing] the classifier parameters and improve[ing] the classification performance” (Agaian: paragraph [0191]).
Steigauf may not explicitly teach (underlined below for clarity):
receiving a second result from the first review system, and when there are differences between the first result and the second result, performing machine learning training based on the differences between the first result and the second result, […].
Becker teaches providing a platform allowing buyers and sellers upload/download applications (engines) for use in processing images to identify abnormalities and provide to a review the images for review (validation) of the application (engines) (Becker: Figures 2-3, 5-8, 12-14, 17-20, and paragraphs [0010]-[0013], [0022]-[0023], [0031]-[0033]), in which
--receiving a second result from the first review system, and when there are differences between the first result and the second result, performing machine learning training based on the differences between the first result and the second result, […] (Becker: Figure 12, paragraphs [0059]-[0061], “a system and method for machine learning at two levels, a first level and a second level. On the first level, the system looks at the final report by a radiologist and compares it to the system's automatically generated preliminary report, adjusting/refining algorithms to more closely match the radiologist's report”, paragraph [0123], “FIG.12 shows an exemplary process 1200 for tracking outcomes of final reports and matching to differences in images… the system selects "outlier'' images that have strong characteristics that deviate from a normal image and therefore are most likely to be representative of the specific condition… the system generates and presents a draft report to a physician or other qualified medical personnel for review. The images may be reviewed by a user with the aid of a screen 320. Next, in step 1206, after a reviewer edits or modifies the report, the system compares the edits and reviews the images again to determine whether the changes in the report are supported by recognizable differences in the images or other deviations from the standard images that represent the patient's original diagnosis. The comparison in step 1206 can be made with the aid of a processor”. Also see paragraphs [0082], [0146]. The Examiner interprets the system “looking” at the final report by the review receiving the second result).
One of ordinary skill in the art before the effective filing date would have found it obvious to include providing a plurality of engines and validating the engines in response to receiving a response from a review system as taught by Becker within the image processing and evaluation system as taught by Steigauf with the motivation of “accurately and efficiently analyzing and prioritizing medical images… to provide better patient ( or subject) risk management” (Becker: paragraphs [0058], [0082], [0146]-[0147]).
Steigauf and Becker may not explicitly teach (underlined below for clarity):
--using at least two image processing engines of the plurality of image processing engines to look for the abnormal findings, each of the at least two image processing engines having a separate weighting, the weighting being used to give weight to findings of each of the at least two image processing engines when determining the first result, the first result including discovered abnormal findings;
--the machine learning training including adjusting the weighting of the at least two image processing engines.
Agaian teaches automatic classicization of lesions form medical images using ensemble learning (Agaian: Figures 4-8, paragraphs [0024], [0027]), in which
--using at least two image processing engines of the plurality of image processing engines to look for the abnormal findings, each of the at least two image processing engines having a separate weighting, the weighting being used to give weight to findings of each of the at least two image processing engines when determining the first result, the first result including discovered abnormal findings (Agaian: Figures 4-8, paragraph [0024], “automated classification of cancerous lesions from digitized histopathology images using multi-classifier ensemble schemes”, paragraph [0146]-[0150], “robust classification of biopsy images using multi-modal expert classifiers and meta-classification… various based-level expert classifiers are trained to recognize cancer grades or cancer types using independent feature domains… a unit for classification fusion is used to make a decision based on the prediction of the base-level classifiers… This unit might use various combination approaches. For example, majority voting, weighted majority voting… The decision of the classifier ensemble is produced by using a dynamic weighted voting technique”, paragraphs [0192]-[0194], “dynamic weighted majority voting is employed for prediction fusion. Each expert classifier makes a prediction and the weight of the prediction is defined by the number of correct classified k-nearest neighbors… the fusion unit evaluates the weighted vote of the expert predictions, and predicts the class with the highest weight”);
--the machine learning training including adjusting the weighting of the at least two image processing engines (Agaian: Figures 4-8, paragraphs [0048]-[0051], “training algorithms, such as the well-known backpropagation algorithm for neural networks, utilize the error signal generated by taking the difference of the desired response and the true network response to update parameters within the model”, paragraph [0094], “to estimate the performance of the classification methods or to adjust systems parameters, any cross-validation scheme (or other evaluation methods) can be used… Cross-validation is also useful to adjust system parameters”, paragraphs [0192]-[0194], “dynamic weighted majority voting is employed for prediction fusion. Each expert classifier makes a prediction and the weight of the prediction is defined by the number of correct classified k-nearest neighbors… the fusion unit evaluates the weighted vote of the expert predictions, and predicts the class with the highest 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using image processing engines with separate weighting to determine abnormal findings and dynamically updating the weighting as taught by Agaian within the machine learning image diagnostic system and validation for updating as taught by Steigauf and Becker with the motivation of “adjust[ing] the classifier parameters and improve[ing] the classification performance” (Agaian: paragraph [0191]).

Regarding (Previously Presented) claim 2, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches wherein a managing engine manages the plurality of image processing engines, the managing engine taking into account weightings of the plurality of image processing engines when invoking the at least two image processing engines (Agaian: paragraph [0085], “The selection of the complete set of classifiers should be done based upon the combined classifier performance on training and validation sets. It is important to point out that all classifiers should perform better than a random guess”, paragraphs [0192]-[0194], “each base classifier produces an initial class prediction, which are input to the fusion unit if the corresponding grading classifier predicts that the base classifier prediction is correct. The fusion unit uses the weighted voting strategy described above to define the output of the 
The Examiner further notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior- known elements and or functionality into discrete elements: a managing engine of the plurality of engines, as the plurality of engines taught by Steigauf and Agaian in combination teach the functionality of the managing entity (see above). As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make the plurality of models as taught by both Steigauf and Agaian separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 8, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches further comprising tracking statistics of operations of the image processing engines, including data indicating which image processing engine performs operations on which clinical study (Steigauf: paragraph [0068], “the tracking of verification of findings from the performance of the study evaluation (operation 860) to store and capture data produced as a result of the evaluator”, paragraph [0072], “The study analysis database 906 may provide a location for storage of information for study evaluation states of particular studies, preferences for study evaluations, and other data fields used to assist the study evaluation in response to the performance of the machine learning models”. Also see, Becker: paragraphs 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches wherein the image processing engines are selected from a plurality of image processing engines listed on a Web server (Becker: Figures 17-20, and paragraph [0142], “FIG. 19 shows an overview of an exemplary app store environment 1900… The app store is connected to Internet 1901, which may be as described herein. Server 1910 has one or more software instances 1911a-n, including… web server”), and 
--wherein the selected image processing engines are configured according to the predetermined order via a configuration interface at the Web server (Becker: Figures 17-18, paragraphs [0139]-[0141], “Screen 1700 is an application management screen… Clicking on button 1704 transfers the display to application store screen 1710, where a user can review and select various available applications and plug-ins… selected products are downloaded and installed. The selected products are then made available in application management screen 1800 for selection and activation”. The Examiner interprets as seen in Figures 17-18, users add applications (engines) to their interface and these selected apps are displayed in an order on their interface as provided by the server, which is interpreted as being “configured”, which is undefined by the applicant.).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches wherein the plurality of image processing engines are independently provided by the plurality of engine developers and uploaded onto the Web server to allow a plurality of users to select and subscribe one or more image processing engines to their respective medical images (Becker: paragraph [0152], “a platform for evaluating and distributing apps to provide enhanced analytics… through an app store may be made available, where customers can search for applications ("apps") of interest and buy selected apps on a per-use, one-time license fee, or subscription model”. Also see paragraphs [0082], [0141]-[0142]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claims 12 and 17:
	Claim(s) 12 and 17 is/are analogous to Claim(s) 1, thus Claim(s) 12 and 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Regarding (Currently Amended) claim 28, Steigauf teaches an automated medical diagnostic system (Steigauf: Figures 1-2, Abstract, “Systems and methods for processing electronic imaging data obtained from medical imaging procedures… data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques… Based on the characteristics recognized by the automated image recognition on the image data, an electronic workflow for performing a diagnostic evaluation of the medical imaging study may be modified, updated, or prioritized”, paragraph [0016], computer-implemented) operations in specialized software that control the operation of an overall system”), the automated medical diagnostic system comprising:
--a medical data storage device that stores medical data, the medical data including a first set of medical images associated with a clinical study from a medical data source (Steigauf: Figure 1, element 102, paragraphs [0022]-[0024], “Image data captured by the imaging device 120 may be stored and processed by the imaging order processing system 102”);
--a medical image processing server, including: a processor, a memory, a hardware networking interface that allows the medical image processing server to receive the first set of medical images from a medical data storage device (Steigauf: Figure 1, elements 102, 108, paragraphs [0022]-[0024], “the medical imaging procedure data provided to the imaging order processing system 102 results in the image data or related medical data being processed by the machine learning analysis system 108”, paragraph [0026], “The machine learning analysis system 108, for example, may also include a data processing server 152 (e.g., one or more computers with a processor and a memory)… medical imaging procedure data (or images or individual data representations from such data) may be processed”. Also see Figures 2, 9-10, and paragraphs [0015], [0020], [0028], [0074], [0077]. The Examiner notes that image order processing system (Figure 1, element 102) receives images from a PACS, and also provides the images to machine learning analysis system (Figure 1, element 108) both of which read on receiving by an image processing server),
--a plurality of image processing engines that process the medical images according to a predetermined order specifically configured for reviewing (Steigauf: Figure 2, Figure 5, elements 520, 540, paragraphs [0015]-[0017], “the machine learning analysis may receive and process images from medical imaging procedure data, to identify trained structures, conditions, and conditions within images of a particular study… the machine learning analysis may be provided on behalf of any number of machine learning algorithms and trained models”, paragraphs [0033]-[0034], “series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions”,  paragraphs [0050]-[0051], “processing of the imaging data associated with a medical imaging study (operation 520). This processing may involve image extraction, conversion, or transformation operations, in order to obtain input image data for evaluation with the trained image data recognition algorithm… the trained image data recognition algorithm operates to identify anatomical features and applicable learning models that are suitable for the particular image (operation 540). For example, different image recognition models may be more suited to different anatomical features or imaged areas, and the application of the most applicable learning models can be used to detect the most likely or common medical conditions for those anatomical features or imaged areas”. Also see Figure 7, and paragraphs [0028], [0033]-[0036], [0057], [0061], [0074]. The Examiner notes a deep-learning model is in itself a series of classifiers (algorithms) run in a predetermined order to produce a result (see paragraph [0017], “neural networks”), but further notes multiple algorithms are run in an predetermined order to pre-process the image data, detect features, classify features to produce a result), 
--wherein each image processing engine is a discrete automated image processing engine that can be launched and executed by a processor independent of all other image processing engines in the plurality of image processing engines (Steigauf: paragraphs [0033]-[0036], “the machine learning system 230 may implement automated image recognition through a trained image recognition model 240 with use of a processing algorithm 234 and other condition the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208… an image recognition model relevant to analysis of a medical condition within a human heart may be only applied to certain types of images captured from a patient's abdomen as indicated by the image metadata 208, whereas such an image recognition models would not be applied to images captured from outside a patient's abdomen… series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions”), and 
--wherein the image processing engines detect abnormal findings of the medical images and generate a first result describing the abnormal findings (Steigauf: Figure 5, element 550, 560, paragraphs [0015]-[0017], “The machine learning analysis may result in the automated detection, indication, or confirmation of certain medical conditions within the images, such as the detection of urgent or life-critical medical conditions, clinically serious abnormalities, and other key findings”, paragraph [0052], “the trained image data recognition model is utilized to generate a score (e.g., confidence score), ranking, or other metric of detected medical conditions within the imaging data (operation 550). Based on this score, ranking, or other metric of detected medical conditions, a set of positive or negative findings for certain medical conditions may be determined (operation 560)”. Also see Figure 7, and paragraphs [0027], [0033], [0048]-[0049], [0061]-[0062], [0074]), 
--wherein at least two image processing engines of the plurality of image processing engines are used to look for the abnormal findings, […], the first result including discovered abnormal findings (Steigauf: Figure 5, element 550, 560, paragraphs [0015]-[0017], “The machine learning analysis may result in the automated detection, indication, or confirmation of certain medical conditions within the images, such as the detection of urgent or life-critical medical conditions, clinically serious abnormalities, and other key findings”, paragraphs [0033]-[0035], “the condition detection logic 232 may select certain processing algorithms or image recognition models based on the characteristics of the medical imaging procedure indicated by order data 210 or image metadata 208… series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions… identification of specific features or areas in the image in which certain conditions are detected or likely to occur, identification of images in the study in which certain conditions are detected or likely to occur, and similar identifications and indications”. The Examiner interprets a series of algorithms at least two image processing engines);
--a review interface that allows the medical image processing server to send the discovered abnormal findings to a first review system (Steigauf: Figure 1, element 106, Figure 5, element 570, paragraphs [0024]-[0025], “The image review system 106, for example, may include an image display server 144 (e.g., one or more computers with a processor and a memory), a display device 146 (e.g., a monitor), and input devices 148A-148B (e.g., keyboards, computer mice, joysticks, touch interfaces, voice recognition interfaces, and the like).”, paragraphs [0039]-[0040], “provide imaging data to an evaluation system 260 operated by a respective evaluator. The evaluation system 260 may include… reporting functions 266 to collect and compile a diagnostic report for medical findings from the image data… The results data provided from the machine learning system 230 may be used to modify the order, orientation, hanging, or positioning of particular images, series, or comparison studies (for example, to most quickly indicate or display images including significant medical findings)”, paragraph [0053], “the workflow concludes by the performance of the study evaluation (operation 570) by a human evaluator using a computerized evaluation system (e.g., image viewing workstation)… provided to an evaluator computing system for further review and confirmation”, paragraph [0069], “key images which indicate the medical condition may be designated by the machine learning model for use in an evaluation image viewer interface or in an electronic version of a report. Other variations may occur that identify images of importance and modify a presentation state based on results of the machine learning model”. Also see paragraphs [0019], [0024]-[0025], [0037], [0057], [0068]. The Examiner interprets the transmission of only key images to evaluation system (Figure 1, element 106) for evaluation by an evaluation for review/validation of the results of the processing engines, transmission of discovered abnormal findings); and
--machine learning processing logic that […], performs machine learning training based on the differences between the first result and a second result from the first review system that describes the abnormal findings, […] (Steigauf: paragraph [0036], “expert verification of results”, paragraph [0048], “validate or evaluate imaging procedure data”, paragraph [0068], “tracking of verification of findings from the performance of the study evaluation (operation 860)… an evaluator may verify that the medical condition was correctly (or incorrectly) detected by the machine learning model, or provide feedback and condition state modification for report generation purposes and further model training”, paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0037], [0057]).
The Examiner notes Steigauf has been interpreted to teach:

In the event that Steigauf does not explicitly teach this feature, Agaian teaches this feature at Figures 6-7, paragraph [0146]-[0150], [0192]-[0194]. The motivation to combine Again within Steigauf is “adjust[ing] the classifier parameters and improve[ing] the classification performance” (Agaian: paragraph [0191]).
Steigauf may not explicitly teach (underlined below for clarity):
--machine learning processing logic that receives a second result from the first review system, and when there are differences between the first result and the second result, performs machine learning training based on the differences between the first result and a second result from the first review system that describes the abnormal findings, […].
Becker teaches providing a platform allowing buyers and sellers upload/download applications (engines) for use in processing images to identify abnormalities and provide to a review the images for review (validation) of the application (engines) (Becker: Figures 2-3, 5-8, 12-14, 17-20, and paragraphs [0010]-[0013], [0022]-[0023], [0031]-[0033]), in which
--machine learning processing logic that receives a second result from the first review system, and when there are differences between the first result and the second result, performs machine learning training based on the differences between the first result and a second result from the first review system that describes the abnormal findings, […] (Becker: Figure 12, paragraphs [0059]-[0061], “a system and method for machine learning at two levels, a first level and a second level. On the first level, the system looks at the final report by a radiologist and compares it to the system's automatically generated preliminary report, adjusting/refining algorithms to more closely match the radiologist's report”, paragraph [0123], “FIG.12 shows an exemplary process 1200 for tracking outcomes of final reports and matching to differences in images… the system selects "outlier'' images that have strong characteristics that deviate from a normal image and therefore are most likely to be representative of the specific condition… the system generates and presents a draft report to a physician or other qualified medical personnel for review. The images may be reviewed by a user with the aid of a screen 320. Next, in step 1206, after a reviewer edits or modifies the report, the system compares the edits and reviews the images again to determine whether the changes in the report are supported by recognizable differences in the images or other deviations from the standard images that represent the patient's original diagnosis. The comparison in step 1206 can be made with the aid of a processor”. Also see paragraphs [0082], [0146]. The Examiner interprets the system “looking” at the final report by the review receiving the second result).
One of ordinary skill in the art before the effective filing date would have found it obvious to include providing a plurality of engines and validating the engines in response to receiving a response from a review system as taught by Becker within the image processing and evaluation system as taught by Steigauf with the motivation of “accurately and efficiently analyzing and prioritizing medical images… to provide better patient ( or subject) risk management” (Becker: paragraphs [0058], [0082], [0146]-[0147]).
Steigauf and Becker may not explicitly teach (underlined below for clarity):
--wherein at least two image processing engines of the plurality of image processing engines are used to look for the abnormal findings, each of the at least two image processing engines having a separate weighting, the weighting being used to give weight to findings of each of the at least two image processing engines when determining the first result, the first result including discovered abnormal findings;
--the machine learning training including adjusting the weighting of the at least two image processing engines.
Agaian teaches automatic classicization of lesions form medical images using ensemble learning (Agaian: Figures 4-8, paragraphs [0024], [0027]), in which
--wherein at least two image processing engines of the plurality of image processing engines are used to look for the abnormal findings, each of the at least two image processing engines having a separate weighting, the weighting being used to give weight to findings of each of the at least two image processing engines when determining the first result, the first result including discovered abnormal findings (Agaian: Figures 4-8, paragraph [0024], “automated classification of cancerous lesions from digitized histopathology images using multi-classifier ensemble schemes”, paragraph [0146]-[0150], “robust classification of biopsy images using multi-modal expert classifiers and meta-classification… various based-level expert classifiers are trained to recognize cancer grades or cancer types using independent feature domains… a unit for classification fusion is used to make a decision based on the prediction of the base-level classifiers… This unit might use various combination approaches. For example, majority voting, weighted majority voting… The decision of the classifier ensemble is produced by using a dynamic weighted voting technique”, paragraphs [0192]-[0194], “dynamic weighted majority voting is employed for prediction fusion. Each expert classifier makes a prediction and the weight of the prediction is defined by the number of correct classified k-nearest neighbors… the fusion unit evaluates the weighted vote of the expert predictions, and predicts the class with the highest weight”);
the machine learning training including adjusting the weighting of the at least two image processing engines (Agaian: Figures 4-8, paragraphs [0048]-[0051], “training algorithms, such as the well-known backpropagation algorithm for neural networks, utilize the error signal generated by taking the difference of the desired response and the true network response to update parameters within the model”, paragraph [0094], “to estimate the performance of the classification methods or to adjust systems parameters, any cross-validation scheme (or other evaluation methods) can be used… Cross-validation is also useful to adjust system parameters”, paragraphs [0192]-[0194], “dynamic weighted majority voting is employed for prediction fusion. Each expert classifier makes a prediction and the weight of the prediction is defined by the number of correct classified k-nearest neighbors… the fusion unit evaluates the weighted vote of the expert predictions, and predicts the class with the highest weight”. Also see, paragraphs [0143]-[0144], [0170]-[0173], [0178]. The Examiner interprets dynamic weighted majority as described in paragraphs [0192]-[0194], uses the number of correctly classified images in the same category to determine each engines weight, this reads on adjusting the weight of the prediction as new diagnosis are provided in a validation step to test the model as part of finishing training of the model).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using image processing engines with separate weighting to determine abnormal findings and dynamically updating the weighting as taught by Agaian within the machine learning image diagnostic system and validation for updating as taught by Steigauf and Becker with the motivation of “adjust[ing] the classifier parameters and improve[ing] the classification performance” (Agaian: paragraph [0191]).

Regarding (Previously Presented) claim 33:
	Claim(s) 33 is/are analogous to Claim(s) 8, thus Claim(s) 33 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

Claims 3, 14, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854 (hereafter “Becker”) and U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2017/0024517 (hereafter “Biegert”; already of record in the IDS).

Regarding (Original) claim 3, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches comparing the first result against the second result to determine if the first result is consistent with the second result (Steigauf: paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0036]-[0037], [0048], [0057], [0068]); and
--transmitting an alert to a predetermined device […] (Steigauf: paragraphs [0016], [0038]-[0039], [0066], [0070]. Also see, Becker: paragraph [0128], “systems and methods are provided for raising alerts”. Also see Becker: paragraphs [0027]-[0028], [0128]-[0132], [0152]).
Steigauf, Becker and Agaian may not explicitly teach (underlined below for clarity):
--transmitting an alert to a predetermined device, in response to determining that the first result and the second result is inconsistent.

--transmitting an alert to a predetermined device, in response to determining that the first result and the second result is inconsistent (Biegert: Figure 4, elements 410, 412, paragraph [0027], “The comparator 130 may be further configured to compare the image analysis to the condition and to the criterion to determine whether there is a potential problem with the medical report. In response to determining that the report contains an error, the comparator may be configured to notify the remote device 102 or 112 that transmitted the medical data to the host device 122. Also see paragraphs [0015], [0045]-[0046]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include transmitting an alert in response to determine inconsistency as taught by Biegert with the method of comparing results and sending alerts as taught by Steigauf, Becker and Agaian with the motivation improving the identification of errors in reporting of conditions in medical data (Biegert: paragraphs [0001]-[0003]).

Regarding (Original) claims 14, 19 and 30:
	Claim(s) 14 and 19 is/are analogous to Claim(s) 3, thus Claim(s) 14, 19 and 30 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

Claims 4, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854  as applied to claim 1 above, and further in view of U.S. Patent App. No. 2009/0100105 (hereafter “Mutchler”).

Regarding (Currently Amended) claim 4, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches comparing the first result and the second result […] (Steigauf: paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0036]-[0037], [0048], [0057], [0068]), 
--[system] is configured to detect any abnormal image (Steigauf: Figure 5, element 550, 560, paragraph [0015], “The machine learning analysis may result in the automated detection, indication, or confirmation of certain medical conditions within the images, such as the detection of urgent or life-critical medical conditions, clinically serious abnormalities, and other key findings”, paragraph [0052], “the trained image data recognition model is utilized to generate a score (e.g., confidence score), ranking, or other metric of detected medical conditions within the imaging data (operation 550). Based on this score, ranking, or other metric of detected medical conditions, a set of positive or negative findings for certain medical conditions may be determined (operation 560)”. Also see Figure 7, and paragraphs [0027], [0033], [0048]-[0049], [0061]-[0062], [0074]); and
--validating abnormal findings of the clinical study system based on the first result, the second result, and the third result (Steigauf: paragraph [0036], “expert verification of results”, paragraph [0048], “validate or evaluate imaging procedure data”, paragraph [0068], “tracking verify that the medical condition was correctly (or incorrectly) detected by the machine learning model, or provide feedback and condition state modification for report generation purposes and further model training”, paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0037], [0057]).
Steigauf, Becker and Agaian may not explicitly teach (underlined below for clarity):
--comparing the first result and the second result against a third result performed by a clinical study system, 
--wherein the clinical study system is configured to detect any abnormal image, 
--validating abnormal findings of the clinical study system based on the first result, the second result, and the third result.
Mutchler teaches image post processing with tiered review in which image post processing can be reviewed by both a peer (peer review) and by a computer program (clinical study system) for confirming the validity of the post processing (Mutchler: paragraphs [0011]-[0012], [0016]-[0020]), in which
--comparing the first result and the second result against a third result performed by a clinical study system (Mutchler: paragraphs [0018]-[0020], “software which could compare a result which would be expected based on the protocol… tiered quality control review, where a computer program performs a first level of review, and, if the first level of review indicates potential problems, then the case is escalated to a second level of human peer review… if 
--wherein the clinical study system is configured to detect any abnormal image (Mutchler: paragraph [0019], “an outsourced postprocessor might maintain a plurality of medical image postprocessing protocols… software which could compare a result which would be expected based on the protocol (e.g., the technologist should have made certain notes, should have highlighted certain features, etc.) with the actual deliverable provided by the technologist, and could flag discrepancies between the deliverable from the technologist and the expected result as actual or potential problems… where a computer program performs a first level of review”. Here the expected result would be the detection of abnormal images), 
--validating abnormal findings of the clinical study system based on the first result, the second result, and the third result (Mutchler: paragraphs [0018]-[0020], “tiered quality control review, where a computer program performs a first level of review, and, if the first level of review indicates potential problems, then the case is escalated to a second level of human peer review… if the quality control review indicated a problem, then the case could be routed for rework”. Here for validation all three results are compared).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using and comparing a third result for validation as taught by Mutchler with the use of a first and second result for validation as taught by Steigauf, Becker and Agaian with the motivation of improving the quality of the review (Mutchler: paragraphs [0018]-[0020]).

Regarding (Currently Amended) claims 15 and 20:


Regarding (Original) claim 16, Steigauf, Becker, Agaian and Mutchler teaches the limitations of claim 15, and further teaches wherein a managing engine manages the plurality of image processing engines, the managing engine taking into account weightings of the plurality of image processing engines when invoking the at least two image processing engines (Agaian: paragraph [0085], “The selection of the complete set of classifiers should be done based upon the combined classifier performance on training and validation sets. It is important to point out that all classifiers should perform better than a random guess”, paragraphs [0192]-[0194], “each base classifier produces an initial class prediction, which are input to the fusion unit if the corresponding grading classifier predicts that the base classifier prediction is correct. The fusion unit uses the weighted voting strategy described above to define the output of the ensemble”. This reads on managing which of the classifiers are used in the weighting based on their weighting as described in paragraph [0193]).
The Examiner further notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior- known elements and or functionality into discrete elements: a managing engine of the plurality of engines, as the plurality of engines taught by Steigauf and Agaian in combination teach the functionality of the managing entity (see above). As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make the plurality of models as taught by both Steigauf and Agaian separable without undue In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
The motivation to combine is the same as in claim 15, incorporated herein. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854 (hereafter “Becker”), U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”) and U.S. Patent App. No. 2009/0100105 (hereafter “Mutchler”) as applied to claim 4 above, and further in view of U.S. Patent App. No. 2014/0072192 (hereafter “Reiner”).

Regarding (Currently Amended) claim 5, Steigauf, Becker, Agaian and Mutchler teaches the limitations of claim 4, and further teaches wherein the first result, the second result, and the third result are generated independently (Mutchler: paragraphs [0018]-[0020]).
	Steigauf, Becker, Agaian and Mutchler may not explicitly teach:
--wherein the first result, the second result, and the third result are generated independently.
	Reiner teaches image quality assurance analysis where multiple assessments can be performed on the images all in a blinded fashion (Reiner: paragraph [0076]), in which 
--wherein the first result, the second result, and the third result are generated independently (Reiner: paragraph [0076], “Once quality assessment data has been recorded by the program 110 in the database, it can be accepted "as-is" or subjected to an external verification process. This provides a mechanism for secondary data review and modification, if deemed appropriate. The data verification process can include a second quality assessment by performed either in a blinded fashion (i.e., without access or knowledge of prior image quality assessment data)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using verification of results produced in a blinded fashion as taught by Reiner with the use of multiple results to verify a result as taught by Steigauf, Becker, Agaian and Mutchler with the motivation of “improves medical imaging by standardizing image quality analysis” (Reiner: paragraph [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854 (hereafter “Becker”), U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”) and U.S. Patent App. No. 2009/0100105 (hereafter “Mutchler”) as applied to claim 4 above, and further in view of U.S. Patent App. No. 2017/0024517 (hereafter “Biegert”; already of record in the IDS).

Regarding (Original) claim 6, Steigauf, Becker, Agaian and Mutchler teaches the limitations of claim 4, and further teaches transmitting an alert to a predetermined device if the first result and the second result are consistent, but the third result is inconsistent with the first result and the second result (Steigauf: paragraphs [0016], [0038]-[0039], [0066], [0070]. Also see, Becker: paragraphs [0027]-[0028], [0128]-[0132], [0152], and Mutchler: paragraphs [0015], [0019]-[0020], “once the quality control has taken place, its results, including whether a case is acceptable, could be used to route the reviewed deliverable as appropriate. For example, if the quality control review indicated a problem, then the case could be routed for rework… this routing for rework could use a notification program [106]”).

--transmitting an alert to a predetermined device if the first result and the second result are consistent, but the third result is inconsistent with the first result and the second result.
Biegert teaches comparing the results of an image processing algorithm to a report provided describing the image, and in response to identifying errors (inconsistencies) sending notifications to a device (Biegert: Figures 1, 3-4, and paragraphs [0015], [0027], [0045]-[0046]), in which
--transmitting an alert to a predetermined device if the first result and the second result are consistent, but the third result is inconsistent with the first result and the second result (Biegert: Figure 4, elements 410, 412, paragraph [0027], “The comparator 130 may be further configured to compare the image analysis to the condition and to the criterion to determine whether there is a potential problem with the medical report. In response to determining that the report contains an error, the comparator may be configured to notify the remote device 102 or 112 that transmitted the medical data to the host device 122. Also see paragraphs [0015], [0045]-[0046]. The Examiner notes that Mutchler teaches the comparisons for generating the three results to produce problem for rework in image postprocessing, the addition of Biegert in using consistency to not send alerts and inconsistency to send alerts in combination teaches the claimed limitation, as the claimed limitation is not functionally different).
One of ordinary skill in the art before the effective filing date would have found it obvious to include transmitting an alert in response to determine inconsistency as taught by Biegert with the method of comparing results and sending alerts as taught by Steigauf, Becker, Agaian and Mutchler with the motivation improving the identification of errors in reporting of conditions in medical data (Biegert: paragraphs [0001]-[0003]).

Claim 7, 11, 13, 18, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854 (hereafter “Becker”) and U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2017/0091385 (hereafter “Knoplioch”).

Regarding (Previously Presented) claim 7, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches wherein performing machine learning training includes using a machine-learning algorithm based on the first result and the second result to train [… the …] engine of the plurality of image processing engines (Steigauf: paragraph [0068], “tracking of verification of findings from the performance of the study evaluation (operation 860)… an evaluator may verify that the medical condition was correctly (or incorrectly) detected by the machine learning model, or provide feedback and condition state modification for report generation purposes and further model training”, paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0036]-[0037], [0048], [0057]).
Steigauf, Becker and Agaian may not explicitly teach (underlined below for clarity):
--further teaches wherein performing machine learning training includes using a machine-learning algorithm based on the first result and the second result to train a supervisory engine of the plurality of image processing engines.

--further teaches wherein performing machine learning training includes using a machine-learning algorithm based on the first result and the second result to train a supervisory engine of the plurality of image processing engines (Knoplioch: Figure 3, paragraph [0060], “the cloud-based clinical information system 100 is a hybrid cloud system including the remote cloud system 302 and a local cloud system 342… the cloud-based clinical information system 100 may allocate or divide tasks, information, etc. between the remote cloud system 302 and the local cloud system 342 based on resources and/or data availability”, paragraphs [0068]-[0070], “Elements of a complex metric build a "feature vector'' which feeds a decision engine that computes the most probable anatomy based on classification from training examples or sets of rules… routing may not be performed on the entire image data set. Rather, the processor 540 can separate an image acquisition volume into different anatomical regions, and each of the anatomical regions can be processed separately… based on the anatomy and procedure recognition processing of the processor 540, a subset of relevant algorithm(s) is selected from a plurality of available algorithms. Many algorithms are specific to a certain type of anatomy, lesion, etc”. The Examiner interprets the decision engine of the cloud-based system trained).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a supervisory engine to allocate and assign tasks between the remaining engines as taught by Knoplioch with the distribution of tasks as taught by Steigauf, Becker, Agaian and Mutchler with the motivation of “improved quality and compliance in delivery of services, better customer or business outcomes, and optimization of operational 

Regarding (Original) claim 11, Steigauf, Becker and Agaian teaches the limitations of claim 1, and further teaches wherein the processing engines are configured to perform a plurality of reviewing sessions on different portions of the medical images concurrently in a distributed manner, […] that allocates and assigns review tasks to remaining processing engines (Steigauf: paragraph [0030], “unbundle portions of a study into separate evaluative studies based on regions of anatomy… to allow multiple evaluators to begin evaluation, and to integrate a combination of the evaluation results back to the requesting medical facility”. Also see paragraphs [0015], [0024], [0028], [0044], and Becker: paragraph [0106], “the server functions can be implemented in a distributed fashion on a number of similar platforms, to distribute the processing load”, paragraph [0151], “platforms ("platform") capable of distributing one or more applications”).
Steigauf and Becker may not explicitly teach (underlined below for clarity):
--wherein the processing engines are configured to perform a plurality of reviewing sessions on different portions of the medical images concurrently in a distributed manner, wherein one of the processing engines operates as a supervisor engine that allocates and assigns review tasks to remaining processing engines.
Knoplioch teaches an image processing via the cloud where the system allocates and assigns tasks between the systems (Knoplioch: Figure 3, paragraphs [0006]-[0010], [0060]), in which
wherein one of the processing engines operates as a supervisor engine that allocates and assigns review tasks to remaining processing engines (Knoplioch: Figure 3, paragraph [0060], “the cloud-based clinical information system 100 is a hybrid cloud system including the remote cloud system 302 and a local cloud system 342… the cloud-based clinical information system 100 may allocate or divide tasks, information, etc. between the remote cloud system 302 and the local cloud system 342 based on resources and/or data availability,”).
The motivation to combine is the same as in claim 7, incorporated herein.

Regarding (Previously Presented) claims 13, 18 and 29:
Claim(s) 15 and 20 is/are analogous to Claim(s) 7, thus Claim(s) 13, 18 and 29 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Regarding (Previously Presneted) claim 34:
Claim(s) 34 is/are analogous to Claim(s) 11, thus Claim(s) 34 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 11.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854 (hereafter “Becker”) and U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”) as applied to claim 28 above, in view of U.S. Patent App. No. 2009/0100105 (hereafter “Mutchler”), in view of U.S. Patent App. No. 2017/0091385 (hereafter “Knoplioch”).

Regarding (Currently Amended) claim 31, Steigauf, Becker and Agaian teaches the limitations of claim 28, and further teaches wherein the machine learning module additionally compares the first result and the second result […] (Steigauf: paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0036]-[0037], [0048], [0057], [0068]), 
--wherein the […] system is configured to detect any abnormal image (Steigauf: Figure 5, element 550, 560, paragraph [0015], “The machine learning analysis may result in the automated detection, indication, or confirmation of certain medical conditions within the images, such as the detection of urgent or life-critical medical conditions, clinically serious abnormalities, and other key findings”, paragraph [0052], “the trained image data recognition model is utilized to generate a score (e.g., confidence score), ranking, or other metric of detected medical conditions within the imaging data (operation 550). Based on this score, ranking, or other metric of detected medical conditions, a set of positive or negative findings for certain medical conditions may be determined (operation 560)”. Also see Figure 7, and paragraphs [0027], [0033], [0048]-[0049], [0061]-[0062], [0074]), 
--the machine learning module performs trains [… the …] engine of the plurality of image processing engines based on abnormal findings of the clinical study system based on the first result, the second result, […] (Steigauf: paragraph [0068], “tracking of verification of findings from the performance of the study evaluation (operation 860)… an evaluator may verify that the medical condition was correctly (or incorrectly) detected by the machine learning model,  provide feedback and condition state modification for report generation purposes and further model training”, paragraph [0075], “The machine learning verification 980 may be used to compare results of the image detection operations with results of the study evaluations, and to modify the machine learning model based on verification of outcomes”. Also see paragraphs [0019], [0024]-[0025], [0036]-[0037], [0048], [0057]).
Steigauf, Becker and Agaian may not explicitly teach (underlined below for clarity):
--wherein the machine learning module additionally compares the first result and the second result against a third result performed by a clinical study system, 
--wherein the clinical study system is configured to detect any abnormal image, 
--the machine learning module performs trains [… the …] engine of the plurality of image processing engines based on abnormal findings of the clinical study system based on the first result, the second result, and the third result.
Mutchler teaches image post processing with tiered review in which image post processing can be reviewed by both a peer (peer review) and by a computer program (clinical study system) for confirming the validity of the post processing (Mutchler: paragraphs [0011]-[0012], [0016]-[0020]), in which
--wherein the machine learning module additionally compares the first result and the second result against a third result performed by a clinical study system (Mutchler: paragraphs [0018]-[0020], “software which could compare a result which would be expected based on the protocol… tiered quality control review, where a computer program performs a first level of review, and, if the first level of review indicates potential problems, then the case is escalated to a second level of human peer review… if the quality control review indicated a problem, then the case could be routed for rework”. This a comparison of three results), 
wherein the clinical study system is configured to detect any abnormal image (Mutchler: paragraph [0019], “an outsourced postprocessor might maintain a plurality of medical image postprocessing protocols… software which could compare a result which would be expected based on the protocol (e.g., the technologist should have made certain notes, should have highlighted certain features, etc) with the actual deliverable provided by the technologist, and could flag discrepancies between the deliverable from the technologist and the expected result as actual or potential problems… where a computer program performs a first level of review”. Here the expected result would be the detection of abnormal images), 
--the machine learning module performs trains [… the …] engine of the plurality of image processing engines based on abnormal findings of the clinical study system based on the first result, the second result, and the third result (Mutchler: paragraphs [0018]-[0020], “tiered quality control review, where a computer program performs a first level of review, and, if the first level of review indicates potential problems, then the case is escalated to a second level of human peer review… if the quality control review indicated a problem, then the case could be routed for rework”. Here for validation all three results are compared).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using and comparing a third result for validation as taught by Mutchler with the use of a first and second result for validation as taught by Steigauf, Becker and Agaian with the motivation of improving the quality of the review (Mutchler: paragraphs [0018]-[0020]).
Steigauf, Becker, Agaian and Mutchler may not explicitly teach (underlined below for clarity):
a supervisory engine of the plurality of image processing engines based on abnormal findings of the clinical study system based on the first result, the second result, and the third result.
Knoplioch teaches an image processing via the cloud where the system allocates and assigns tasks between the systems (Knoplioch: Figure 3, paragraphs [0006]-[0010], [0060]), in which
--the machine learning module performs trains a supervisory engine of the plurality of image processing engines based on abnormal findings of the clinical study system based on the first result, the second result, and the third result (Knoplioch: Figure 3, paragraph [0060], “the cloud-based clinical information system 100 is a hybrid cloud system including the remote cloud system 302 and a local cloud system 342… the cloud-based clinical information system 100 may allocate or divide tasks, information, etc. between the remote cloud system 302 and the local cloud system 342 based on resources and/or data availability”, paragraphs [0068]-[0070], “Elements of a complex metric build a "feature vector'' which feeds a decision engine that computes the most probable anatomy based on classification from training examples or sets of rules… routing may not be performed on the entire image data set. Rather, the processor 540 can separate an image acquisition volume into different anatomical regions, and each of the anatomical regions can be processed separately… based on the anatomy and procedure recognition processing of the processor 540, a subset of relevant algorithm(s) is selected from a plurality of available algorithms. Many algorithms are specific to a certain type of anatomy, lesion, etc”. The Examiner interprets the decision engine of the cloud-based system trained).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a supervisory engine to allocate and assign tasks between the .

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0350919 (hereafter “Steigauf”), U.S. Patent App. No. 2014/0257854 (hereafter “Becker”), U.S. Patent App. No. 2016/0253466 (hereafter “Agaian”), U.S. Patent App. No. 2009/0100105 (hereafter “Mutchler”) and U.S. Patent App. No. 2017/0091385 (hereafter “Knoplioch”) as applied to claim 31 above U.S. Patent App. No. 2017/0024517 (hereafter “Biegert”; already of record in the IDS).

Regarding (Previously Presented) claim 32, Steigauf, Becker, Agaian Mutchler and Knoplioch teaches the limitations of claim 31, and further teaches wherein the medical data storage device includes an alert module that transmits an alert to a predetermined device if the first result and the second result are consistent, but the third result is inconsistent with the first result and the second result (Steigauf: paragraphs [0016], [0038]-[0039], [0066], [0070]. Also see, Becker: paragraphs [0027]-[0028], [0128]-[0132], [0152], and Mutchler: paragraphs [0015], [0019]-[0020], “once the quality control has taken place, its results, including whether a case is acceptable, could be used to route the reviewed deliverable as appropriate. For example, if the quality control review indicated a problem, then the case could be routed for rework… this routing for rework could use a notification program [106]”).

--wherein the medical data storage device includes an alert module that transmits an alert to a predetermined device if the first result and the second result are consistent, but the third result is inconsistent with the first result and the second result.
Biegert teaches comparing the results of an image processing algorithm to a report provided describing the image, and in response to identifying errors (inconsistencies) sending notifications to a device (Biegert: Figures 1, 3-4, and paragraphs [0015], [0027], [0045]-[0046]), in which
--wherein the medical data storage device includes an alert module that transmits an alert to a predetermined device if the first result and the second result are consistent, but the third result is inconsistent with the first result and the second result (Biegert: Figure 4, elements 410, 412, paragraph [0027], “The comparator 130 may be further configured to compare the image analysis to the condition and to the criterion to determine whether there is a potential problem with the medical report. In response to determining that the report contains an error, the comparator may be configured to notify the remote device 102 or 112 that transmitted the medical data to the host device 122. Also see paragraphs [0015], [0045]-[0046]. The Examiner notes that Mutchler teaches the comparisons for generating the three results to produce problem for rework in image postprocessing, the addition of Biegert in using consistency to not send alerts and inconsistency to send alerts in combination teaches the claimed limitation, as the claimed limitation is not functionally different).
One of ordinary skill in the art before the effective filing date would have found it obvious to include transmitting an alert in response to determine inconsistency as taught by Biegert with the method of comparing results and sending alerts as taught by Steigauf, Becker, 

Response to Arguments
Applicant’s arguments filed 28 September 2020, have been fully considered but are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 28 September 2020.

Rejections under 35 U.S.C § 112
Regarding the rejection of claims 1, 5, 12, 17 and 28, in view of the amendments the rejections have been removed.

Rejections under 35 U.S.C § 101
Regarding the rejection of claims 1-20 and 28-34, the Examiner has considered Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Examiner has failed to adequately support Examiner's assertion that the rejected claims cover a method of organizing human activity… Applicant notes that the term "organizing the review of the results of image analysis for users performing peer review validation of the results" does not appear in any claim. Nor does this statement fairly reflect any of the subject matter that is actually recited in the claims… Instead, Examiner bases his assertion solely on what Applicant states in paragraphs [0002] - [0003] of the Specification… Since it appears Examiner has rejected the claims based on information in the Background and the Field of Invention sections of the Specification, and not on the actual language in the claims, Applicant believes the rejection is without merit

The Examiner respectfully disagrees.


Applicant further argues:
Claim 1 recites a computer-implemented method to improve automated diagnostic capability function of an automated medical diagnostic system. The steps of the method refer to action by one or more physical machines. The steps of the method are performed by a machine, not by a human… The machine learning training results in improvement of diagnostic capability of the plurality of image processing engines… The practical application is concrete, specifically, improvement of diagnostic capability of an image processing engine… the claimed technology-enabled improvement of diagnostic capability of an image processing engine is an improvement to automated diagnostic capability function of an automated medical diagnostic system

The Examiner respectfully disagrees.
	It is respectfully submitted, the performance of the abstract idea by the generic hardware components does not improve the functionality of the hardware, and the alleged improvement in automated diagnosis, does not address a technical problem described by Applicant’s 
	Furthermore the claims do not recite specific limitations regarding the training, updating and use of the machine learning models, to amount to any more than generally linking the abstract idea to a particular technological environment and well-understood, routine and conventional activity, as evidenced above. The Examiner suggests further claiming the training, updating and use of the machine learning model (see Example 39 of the 2019 PEG), to possibly overcome the rejection.

Rejections under 35 U.S.C § 103
Regarding claims 1-20 and 28-34, the Examiner has considered the applicant’s arguments; however the arguments are either not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Claims 1, 12, 17 and 28
Applicant argues:
Each image processing engine is a discrete automated image processing engine… In the art cited by Examiner, all the technology is performed by a single image processing engine. For example, Steigauf discloses only a singled trained image recognition model 240. See Figure 2 of Steigauf. Nothing in Steigauf .

The Examiner respectfully disagrees.
	It is respectfully submitted, it is the combination of Steigauf in view of Becker in view of Agaian which teaches the argued limitations. In particular the Examiner first notes the limitation of “that can be launched and executed by a processor independent of all other image processing engines in the plurality of image processing engines” is not positively claimed and is not required to teach the claim, the “can be” language is not a positive limitation and simply requires the capability to run independently, which would be taught by being a discrete engine which is already required in the amended limitation. Therefore as Steigauf (see above, but at least paragraphs [0033]-[0036]) describes selecting certain algorithms/models for processing the image and not selecting some for other images, this teaches the discrete engines under the broadest reasonable interpretation. Additionally the “series” language of paragraph [0034] is further interpreted to read on running one algorithm one after the other in series and would also read on the discrete engines under the broadest reasonable interpretation. Furthermore, Agaian (see above, but at least paragraphs [0146]-[0150]) teaches training a plurality of classifiers, these are separate algorithms that have the capability and are run independent of the other classifiers to produce a result and also read on the discrete engines under the broadest reasonable 
	Additionally the adjusting of the weights as taught by Agaian (see above, but at least paragraphs [0048]-[0051], [0192]-[0194]), teaches the claimed adjusting of the weight if the at least two engines under the broadest reasonable interpretation and would obviously be discrete engines as described above by the teachings of Steigauf and Agaian.
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.E.L./Examiner, Art Unit 3626     


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626